Title: From George Washington to Major General Horatio Gates, 2 August 1778
From: Washington, George
To: Gates, Horatio


          
            sir
            Head Quarters White plains 2d August 1778
          
          I have just received the inclosed from the board of war—I beg of you to inform me what steps have been taken in consequence of the resolves
            of the 11th of June last—What troops you had in contemplation for the expedition into
            the country of the Senecas—What number you conceive adequate to the service—What were
            your prospects of supplying them with provisions—stores and other necessaries—And with
            what convenience and readiness the means of transportation can be provided—In a word, I
            wish for every information that can enlighten my own judgement and enable me to carry
            the views of Congress into execution, with all possible and practicable dispatch, as the
            time appointed for the co-operation of General McIntosh is near at hand.
          When you have read the inclosed papers you will please to return them under cover, with
            your sentiments on the above matters. I am Sir yr most Obt hble servt
          
            Go: Washington
          
        